18-13374-mew        Doc 31     Filed 11/07/18     Entered 11/07/18 11:15:10           Main Document
                                                 Pg 1 of 3


 VEDDER PRICE P.C.
 John E. Bradley
 Michael J. Edelman
 1633 Broadway, 31st Floor
 New York, New York 10019
 Telephone: (212) 407-7700
 Facsimile: (212) 407-7799
 E-Mails:     JBradley@VedderPrice.com and
              MJEdelman@VedderPrice.com

 Counsel for National Bank of Greece S.A.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11 Case

 AEGEAN MARINE PETROLEUM                            Case No. 18-13374 (MEW)
 NETWORK INC., et al.,1                             (JOINTLY ADMINISTERED)
                   Debtors.


                                NOTICE OF APPEARANCE AND
                              DEMAND FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Vedder Price P.C. (“Vedder Price”) hereby enters its

 appearance as counsel for National Bank of Greece S.A. in the above referenced chapter 11 cases

 pursuant to Section 1109(b) of the Bankruptcy Code and Rule 9010(b) of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

          PLEASE TAKE FURTHER NOTICE that National Bank of Greece S.A. hereby appears

 in the above-captioned jointly administered cases by their counsel, Vedder Price P.C., and such

 counsel hereby requests, pursuant to Rules 2002, 3017, 9007 and 9010 of the Bankruptcy Rules

 and Sections 102(1), 342 and 1109(b) of the Bankruptcy Code, that copies of all notices,

 1
          Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have
 requested joint administration, a complete list of the Debtors and the last four digits of their tax
 identification, registration, or like numbers is not provided herein. A complete list of such information
 may be obtained on the website of the above-referenced debtors’ proposed claims and noticing agent at
 http://dm.epiq11.com/aegean.
18-13374-mew       Doc 31     Filed 11/07/18    Entered 11/07/18 11:15:10         Main Document
                                               Pg 2 of 3


 pleadings given or filed in these cases, be given and served upon them at the following address,

 telecopy, e-mail and telephone numbers:

                               VEDDER PRICE P.C.
                               1633 Broadway, 31st Floor
                               New York, New York 10019
                               Attention:  John E. Bradley, Esq. and
                                           Michael J. Edelman, Esq.
                               Telephone:  (212) 407-7700
                               Facsimile:  (212) 407-7799
                               E-mail:     JBradley@VedderPrice.com and
                                           MJEdelman@VedderPrice.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

 notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules provisions

 specified above, but also includes, without limitation, all orders, notices, hearing dates,

 applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers,

 schedules of assets and liabilities and statements of affairs, operating reports, plan or plans of

 reorganization or liquidation, and disclosure statements, whether formal or informal, and whether

 transmitted or conveyed by mail, courier service, telegraph, telephone, e-mail, facsimile, telex,

 or otherwise, that affect the above-captioned debtors or the debtors’ estates.

        PLEASE TAKE FURTHER NOTICE that demand is also made that the above-

 referenced attorney be added to the Notice List for notice of all contested matters, adversary

 proceedings, and other proceedings in these chapter 11 cases.

        PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

 appearance, pleading, claim or suit is intended to waive and shall not constitute a waiver of

 (i) National Bank of Greece S.A.’s right to have final orders in non-core matters entered only

 after de novo review by a District Court; (ii) National Bank of Greece S.A.’s right to a jury trial

 in any proceedings so triable herein, or in any case, controversy, or proceeding related hereto;



                                                  2
18-13374-mew       Doc 31    Filed 11/07/18    Entered 11/07/18 11:15:10         Main Document
                                              Pg 3 of 3


 (iii) National Bank of Greece S.A.’s right to request to have the reference withdrawn by the

 District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any other

 rights, claims, actions, defenses, setoffs, or recoupments to which National Bank of Greece S.A.

 is or may be entitled to under agreements, documents or instruments, in law or equity, all of

 which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

 Dated: New York, New York                           VEDDER PRICE P.C.
        November 7, 2018


                                                            /s/ John E. Bradley
                                                     Michael J. Edelman
                                                     John E. Bradley
                                                     1633 Broadway, 31st Floor
                                                     New York, New York 10019
                                                     Telephone: (212) 407-7700
                                                     Facsimile: (212) 407-7799
                                                     E-Mail:     JBradley@VedderPrice.com
                                                                 MJEdelman@VedderPrice.com

                                                     Attorneys for National Bank of Greece S.A.




                                                 3
